Order, entered on December 6, 1967, granting plaintiffs’ motion for leave to replead their fifth cause of action, unanimously affirmed, without costs and disbursements to either party. Special damages have been sufficiently alleged in compliance with this court’s prior order. The claimed lack of specificity may be cured by means of a proper demand for and bill of particulars. The fact that general and punitive damages are not recoverable in an action based on unconventional tort, as alleged in the fifth cause of action, does not require dismissal of said cause of action since it is otherwise now properly pleaded. Concur—Eager, J. P., Steuer, Capozzoli, Tilzer and Rabin, JJ.